Name: Council Regulation (EEC) No 47/81 of 1 January 1981 fixing, for Greece, the guide price applicable for dried fodder and the level of the fixed rate production aid for dried potatoes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 3 /2 6 Official Journal of the European Communities 1 . 1 . 81 COUNCIL REGULATION (EEC) No 47/81 of 1 January 1981 fixing, for Greece, the guide price applicable for dried fodder and the level of the fixed rate production aid for dried potatoes Community aid will be granted in that Member State during the 1980/81 marketing year, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 January 1981 , and during the remainder of the 1980/81 marketing year, the guide price applicable in Greece for dried fodder shall be 126-50 ECU per tonne . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the 1979 Act of Accession , and in particular Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 104 ( 1 ) of the Act lays down that the guide price applicable in Greece on 1 January 1981 for dried fodder is to be fixed at a level equivalent to the world market price, increased by any aid granted in Greece under the previous national system during a reference period to be determined, as well as by the customs duties ; whereas it is appropriate to take the 1980/81 marketing year as a representative period ; Whereas application of the above criteria results in the fixing of a guide price applicable in Greece which is lower than the common guide price ; Whereas no aid has been granted in Greece for the production of dried potatoes ; whereas, therefore, pursuant to Article 68 of the Act of Accession, no Article 1 Until 30 June 1981 no Community aid will be granted in Greece for the production of dried potatoes . Article 3 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI